        Case 1:18-cv-00187-REB Document 260 Filed 07/13/20 Page 1 of 3




Alison C. Hunter (ISB #8997)
HOLLAND & HART LLP
800 W. Main Street, Suite 1750
P.O. Box 2527
Boise, ID 83701-2527
Telephone: 208.342.5000
Facsimile: 208.343.8869
achunter@hollandhart.com

Thomas L. Sansonetti (Pro Hac Vice pending)
Andrew C. Emrich (Pro Hac Vice pending)
HOLLAND & HART LLP
555 17th Street, Suite 3200
Denver, CO 80202
Telephone: (303) 290-1061 (T. Sansonetti)
            (303) 290-1621 (A. Emrich)
Facsimile: (303) 290-1606
tlsansonetti@hollandhart.com
acemrich@hollandhart.com

Counsel for Defendant-Intervenor-Applicant
Peak Powder River Acquisitions, LLC

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT, et               )
 al.,                                         )
                                              )
        Plaintiffs,                           )   Case No. 1:18-cv-00187-REB
                                              )
 vs.                                          )   PEAK POWDER RIVER
                                              )   ACQUISITIONS, LLC’S
 DAVID BERNHARDT, Secretary of the            )   MOTION TO INTERVENE
 Interior, et al.,                            )
                                              )
        Defendant,
                                              )
 STATE OF WYOMING, et al.,                    )
                                              )
        Defendant-Intervenors,                )
                                              )
 and                                          )
                                              )
 PEAK POWDER RIVER                            )
 ACQUISITIONS, LLC,                           )
                                              )
        Defendant-Intervenor-Applicant.       )
         Case 1:18-cv-00187-REB Document 260 Filed 07/13/20 Page 2 of 3




        Pursuant to Federal Rule of Civil Procedure 24, Applicant for Intervention Peak Powder

River Acquisitions, LLC (“PPRA”) moves this Court for an order granting leave to intervene as a

defendant in this action. PPRA seeks intervention under Rule 24(a)(2), or alternatively Rule

24(b)(1), for the limited purpose of participating in Phase II of this litigation.

        This Motion is supported by PPRA’s contemporaneously filed Memorandum in Support

of Motion to Intervene and the declaration of Jack Vaughn, and all other filings and matters of

record in this case.

        WHEREFORE, PPRA asks this Court to grant its Motion to Intervene as a defendant.




        DATED: July 13, 2020


                                                       HOLLAND & HART LLP

                                                       By:      /s/ Alison C. Hunter
                                                             Alison C. Hunter

                                                       Counsel for Defendant-Intervenor-Applicant
                                                       Peak Powder River Acquisitions, LLC




PEAK POWDER RIVER ACQUISITIONS, LLC’S MOTION TO INTERVENE - 1
          Case 1:18-cv-00187-REB Document 260 Filed 07/13/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 13th day of July, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

          Laurence J. Lucas                         Sarah Stellberg
          Advocates for the West                    Advocates for the West
          llucas@advocateswest.org                  sstellberg@advocateswest.org

          Todd C. Tucci                             John Shaughnessy Most
          Advocates for the West                    U.S. Department of Justice
          ttucci@advocateswest.org                  john.most@usdoj.gov

          Luther L. Hajek                           Christine Gealy England
          U.S. Department of Justice                U.S. Attorney’s Office
          luke.hajek@usdoj.gov                      christine.england@usdoj.gov

          Elliott John Adler                        James Kaste
          Wyoming Attorney General’s Office         Wyoming Attorney General’s Office
          elliott.adler@wyo.gov                     james.kaste@wyo.gov

          Cherese De’Dominiq McLain                 Brett A. Sumner
          MSBT Law, Chtd.                           Beatty & Wozniak, P.C.
          cdm@msbtlaw.com                           bsumner@bwenergylaw.com

          Malinda Morain                            Andrew C. Lillie
          Beatty & Wozniak, P.C.                    Hogan Lovells US LLP
          mmorain@bwenergylaw.com                   andrew.lillie@hoganlovells.com

          Jessica Black-Livingston                  Mark D. Gibson
          Hogan Lovells US LLP                      Hogan Lovells LLP
          jessica.livingston@hoganlovells.com       mark.gibson@hoganlovells.com

          Lee Radford                               William E. Sparks
          Parsons Behle & Latimer                   Beatty & Wozniak, P.C.
          lradford@parsonsbehle.com                 wsparks@bwenergylaw.com




                                                   By:      /s/ Alison C. Hunter
                                                         Alison C. Hunter
14933028_v3




PEAK POWDER RIVER ACQUISITIONS, LLC’S MOTION TO INTERVENE - 2
